Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowell (US 6742766) in view of Fratoni (US 6585231).
Regarding claim 1, Nowell teaches a lift for raising and lowering items, wherein said lift comprises (jack 10):
a housing (Col. 3, lines 25-31); 
a lifting assembly supported by said housing, said lifting assembly including (Please see Figures 1 and 5)-
a cylinder (110), 
a ram configured to extend from and retract within said cylinder, wherein said ram comprises a base section and a main section extending from said base section, wherein a lower surface of said base station is configured to contact hydraulic fluid within a hydraulic fluid-receiving space of said lifting assembly (see Figure 6; wherein there is a chamber for , 
wherein said lifting assembly presents an air-receiving space between said cylinder and said ram, wherein an upper surface of said base station is configured to contact air within the air-receiving space of said lifting assembly (wherein the piston and shaft are lowered in the direction B when air is introduced into air portion 690, see Figure 6 and Col. 5, lines 1-9); and
an air-storage reservoir, said air-storage reservoir configured to store pressurized air (wherein Col. 4, lines 19-21 disclosing that the air source may comprise any other air supply having sufficient pressure; wherein Nowell discloses there is some form of an air system and storage to support the apparatus when it uses air pressure to lower the cylinder; please refer to the combination statement below regarding the explicit structure of the reservoir), 
wherein said air-storage reservoir is fluidly connected to said air-receiving space of said lifting assembly and configured to provide pressurized air from said air-storage reservoir to said air-receiving space (wherein the air inlet 240 is coupled to the base station; air may travel from the air inlet through the airflow divider to the cylinder),
wherein said air-storage reservoir is configured to hold a sufficient amount of pressurized air to cause said ram to retract within said cylinder (See Col. 6, lines 19-25).
supported by said housing, and can hold a sufficient amount of air when said lift is not connected to the external air source. 
	However, from the same or similar field of endeavor, Fratoni (US 6585231) discloses a container (40) filled with a compressed gas such as air, supported by a housing, and can hold a sufficient amount of air when said lift is not connected to an external air source (Col. 3, lines 12-20 and 54-58; Col. 4, lines 10-13; see also Col. 2, lines 37-43 and Figures 1 and 2).	
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a removable container as taught by Fratoni into the invention of Nowell.
	One would be motivated to do so because not only would this be applying a known technique to a known art ready for improvement, but also because Nowell discloses that any type of air supply is suitable (Col. 4, lines 17-21), and that various fittings and devices may be incorporated (Col. 4, lines 56-59). Nowell discloses that there are multiple forms of jacks, including some of which are portable (Col. 1, lines 45-50), wherein the teachings of Fratoni permit additional mobility of the lifting device while also providing a safe and reusable container (Col. 3, lines 14-21). 
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Nowell as modified by Fratoni. Modified Nowell further teaches wherein said air-storage reservoir comprises a rigid container (See Fratoni, Figures 1 and 2, container 40).
Regarding claim 4, all of the limitations recited in claim 1 are rejected by Nowell as modified by Fratoni. Modified Nowell further teaches wherein said lift further comprises a hydraulic system for providing a hydraulic force to said lifting assembly for actuating said ram (Col. 2, lines 31-34).
Regarding claim 5, all of the limitations recited in claim 4 are rejected by Nowell as modified by Fratoni. Modified Nowell further teaches wherein the pressurized air is sufficient to overcome the hydraulic force so as to cause said ram to retract within said cylinder (wherein the combination of Fratoni into the invention of Nowell teaches this; Nowell discloses that the air supply lowers the piston and shaft of a jack in Col. 4 line 66-Col. 5, line 9, wherein the container of Fratoni has sufficient force to even lift a vehicle; thus, the requirement of sufficient air is met such that whatever force is required to lift a car would be recognized as a sufficient amount of air required to lower the piston assembly).
Regarding claim 6, all of the limitations recited in claim 5 are rejected by Nowell as modified by Fratoni. Modified Nowell further teaches wherein the pressurized air is sufficient to cause said ram to fully retract within said cylinder (Please see the claim 5 rejection statement above as well as steps 600, 610, and 620 of Nowell in Figure 8).
Regarding claim 8, all of the limitations recited in claim 1 are rejected by Nowell as modified by Fratoni. Modified Nowell further teaches wherein said air-storage reservoir is fluidly connected to said air-receiving space in said lifting assembly via pneumatic tubing (Please refer to Nowell, airport 370 as well as Col. 4, lines 50-59 disclose airlines; please also see the combination statement of claim 1).
Regarding claim 9, all of the limitations recited in claim 1 are rejected by Nowell as modified by Fratoni. Modified Nowell further teaches wherein said lift includes a pneumatic port (port 370), and wherein said air-storage reservoir is configured to be fluidly connected to the external air source via said pneumatic port (wherein Nowell may alternatively be connected to the shop air, i.e. the external air source, see Col. 4 lines 15-21; wherein the container 40 of Fratoni is removable).
Regarding claim 10, all of the limitations recited in claim 1 are rejected by Nowell as modified by Fratoni. Modified Nowell further teaches wherein said lift is a floor-service lift comprising one or more wheels (wheel assembly 180) and handle for maneuvering said lift (wherein Col. 3, lines 60-67 disclose that the assembly is movable).
Regarding claim 11, all of the limitations recited in claim 1 are rejected by Nowell as modified by Fratoni. Modified Nowell further teaches wherein said air-storage reservoir is associated with a one-way check valve for preventing the pressurized air from exiting said air-storage reservoir (Fratoni: Col. 4, lines 8-13 and Col.3 , lines 13-21).
Claim 12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowell (US 6742766) in view of Snook (US 9162855)
Regarding claim 12, Nowell discloses a lift for raising and lowering vehicles, wherein said lift comprises (jack 110):
a housing (Col. 3, lines 25-31; see also Figures 1 and 5);
a lifting assembly at least partially enclosed in said housing, said lifting assembly including (see also Figures 1 and 5)-
a cylinder (110), 
a ram configured to extend from and retract within said cylinder, wherein said ram comprises a base section and a main section extending from said base section, wherein a lower surface of said base section is configured to contact hydraulic fluid within a hydraulic fluid-receiving space of said lifting assembly (see Figure 6; wherein there is a chamber for housing a piston 660 and shaft 670 in cylinder 110, and hydraulic fluid may be fed into the hydraulic fluid portion 680 via port 340; see Col. 4, lines 60-67), 
wherein an air-receiving space is presented between said cylinder and said ram, wherein an upper surface of said base section is configured to contact air within the air-receiving space (wherein the piston and shaft are lowered in the direction B when air is introduced into air portion 690, see Figure 6 and Col. 5, lines 1-9); and
an air-storage reservoir, said lifting assembly fluidly connected to said air-receiving space between said cylinder and said ram and configured to provide a sufficient amount of pressurized air to said air-receiving space to generate a pneumatic force against said ram so as to retract said ram within said cylinder (wherein Col. 4, lines 19-21 disclosing that the air source may comprise any other air supply having sufficient pressure; see also Figure 8; wherein the piston and shaft are lowered in the direction B when air is introduced into air portion 690, see Figure 6 and Col. 5, lines 1-9),
wherein said air-storage reservoir is configured to generate the pneumatic force (see Figure 8, step 620). 
at least partially enclosed in said housing, and can generate the pneumatic force without being connected to an external air source. 
	However, from the same or similar field of endeavor, Snook (US 9162855) discloses an on board air storage at least partially enclosed in said housing, and can generate the pneumatic force without being connected to an external air source (Col 10, lines 11-22 disclose that there are cavities for storing on-board pressurized air when the lift is disconnected from the shop air source). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a removable container as taught by Snook into the invention of Nowell.
	One would be motivated to do so because not only would this be applying a known technique to a known art ready for improvement, but also because Nowell discloses that any type of air supply is suitable (Col. 4, lines 17-21), and that various fittings and devices may be incorporated (Col. 4, lines 56-59) with the goal in mind to reduce the amount of space required by the apparatus (Col. 6, lines 46-49). Nowell discloses that there are multiple forms of jacks, including some of which are portable (Col. 1, lines 45-50), wherein the teachings of Snook permit additional, useful mobility of the lifting device in locations where shop air is less convenient (Col. 10, lines 16-20). 
	Regarding claim 14, all of the limitations recited in claim 12 are rejected by Nowell as modified by Snook. Modified Nowell further teaches wherein said lift further comprises a hydraulic system for providing a hydraulic force to said lifting assembly for actuating said ram (Col. 2, lines 31-34), and wherein said pneumatic force is sufficient to overcome the hydraulic force so as to cause said ram to retract within said cylinder (wherein the combination of Snook into the invention of Nowell teaches this; Nowell discloses that the air supply lowers the piston and shaft of a jack in Col. 4 line 66-Col. 5, line 9; wherein by incorporating the internal storage cavities of Snook, the pressure required by the system of Nowell is available).
	Regarding claim 15, Nowell discloses a method of operating a lift, with the lift including a housing, a cylinder, a ram comprising a base station and a main section extending from the base section, a hydraulic fluid-receiving space, an air-receiving space, and an air-storage reservoir fluidly connected with the air-receiving space, wherein the cylinder, the ram, and the air-storage reservoir are supported by the housing, wherein said method comprises the steps of (Examiner notes that the recitations within the body of this claim with corresponding antecedent basis within the preamble of this claim are given patentable weight; for further clarification of structure, please refer to claim 1 and 12 rejections):
(a) connecting the lift to an external air source (wherein Nowell discloses that the lift may be connected to shop air as well as any suitable form of air supply, see Col. 4, lines 14-21);
(b) providing hydraulic fluid to the hydraulic fluid-receiving space to raise the vehicle with the lift (Figure 8, step 610), wherein a lower surface of the base section is configured to contact the hydraulic fluid within the hydraulic fluid-receiving space (refer to Figure 6, wherein there is a chamber for housing a piston 660 ;
(d) lowering the vehicle with the lift (Figure 8, step 620; see also Col. 6, lines 19-26); and
(e) after lowering of step (d) providing pressurized air stored within the air-storage reservoir to the air-receiving space to cause the ram to retract within the cylinder (wherein in order to fully lower and remove the hydraulic fluid from the system such that the jack is lowered, air is introduced; see Col. 6, lines 20-38), wherein an upper surface of the base section is configured to contact the pressurized air within the air-receiving space (wherein the piston and shaft are lowered in the direction B when air is introduced into air portion 690, see Figure 6 and Col. 5, lines 1-9).
Although Nowell intimates and suggests that the air source may comprise any air supply having sufficient pressure, Nowell does not explicitly teach that the apparatus may be disconnected from the external air source and independently provide pressurized air. Specifically, Nowell does not explicitly disclose (c) disconnecting the external air source from the lift; after disconnecting, providing air. 
However, from the same or similar field of endeavor, previously mentioned Snook discloses (c) disconnecting the external air source from the lift; after disconnecting, providing air (wherein the pressurized shop air is supplied to a port to fill the storage cavity; wherein the lift functions after being disconnected from the shop air source, see Col. 10, lines 12-24).

	One would be motivated to do so because not only would this be applying a known technique to a known art ready for improvement, but also because Nowell discloses that any type of air supply is suitable (Col. 4, lines 17-21), and that various fittings and devices may be incorporated (Col. 4, lines 56-59) with the goal in mind to reduce the amount of space required by the apparatus (Col. 6, lines 46-49). Nowell discloses that there are multiple forms of jacks, including some of which are portable (Col. 1, lines 45-50), wherein the teachings of Snook permit additional, useful mobility of the lifting device in locations where shop air is less convenient (Col. 10, lines 16-20). 
Regarding claim 16, all of the limitations recited in claim 15 are rejected by Nowell as modified by Snook. Modified Nowell further teaches wherein prior to said disconnecting of step (c), the air-storage reservoir is filled with the pressurized air from the external air source (Snook: Col. 10, lines 11-25).
Regarding claim 17, all of the limitations recited in claim 16 are rejected by Nowell as modified by Snook. Modified Nowell further teaches wherein said providing of step (e) is performed by supplying the pressurized air from the air-storage reservoir against the upper surface of the base section of the ram (wherein the piston and shaft are lowered in the direction B when air is introduced into air portion 690, see Figure 6 and Col. 5, lines 1-9).
Regarding claim 18, all of the limitations recited in claim 15 are rejected by Nowell as modified by Snook. Modified Nowell further teaches wherein during said lowering of step (d), the ram of the lift is at least partially retracted within the cylinder (wherein the hydraulic removal mechanism is actuated to allow removal of the hydraulic fluid from the chamber; wherein there is additionally actuating means to supply air to assist in lowering, i.e. that there are multiple mechanisms which are activated in order to fully retract the cylinder and complete the lowering operation, and the lifting may be done to/from a predetermined amount; see Col. 6, lines 16-26).
Regarding claim 19, all of the limitations recited in claim 15 are rejected by Nowell as modified by Snook. Modified Nowell further teaches wherein during said providing of step (e), the ram of the lift is fully retracted within the cylinder (wherein the jack is lowered by the mechanisms, see Col. 6, lines 34-38).
Regarding claim 20, all of the limitations recited in claim 15 are rejected by Nowell as modified by Snook. Modified Nowell further teaches wherein said disconnecting of step (c) is performed prior to said lifting of said step (b) (wherein the combination of Snook into Nowell discloses this; Snook teaches that the apparatus can be disconnected before moving to a less convenient location, i.e. before any lifting is even conducted; see Col. 10 lines 15-19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723